DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The instant application having application No. 17/254,629 of FRICKE et al. for “METHOD FOR CALIBRATING A RADIO-BASED KEYLESS ACCESS SYSTEM OF A MOTOR VEHICLE, ACCESS SYSTEM, AND MOTOR VEHICLE” filed on December 21, 2020 which is preliminarily amended has been examined. 

Drawings
Drawings Figure 1 submitted on December 21, 2020 is in compliance with the provisions of 37 CFR 1.121(d).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 21, 2020 is being considered by the examiner. 

Reason for Allowance

Claims 1-17 are allowable.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed over prior art(s) of record because none of the prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in independent claim 1, comprising among other limitations: automatically determining, based on a field strength of the LF field measured by a signal transmitter separate from the transportation vehicle, whether the signal transmitter is situated within a predefined distance from the transportation vehicle; automatically determining a reference distance between the signal transmitter and the transportation vehicle based on a signal time-of-flight between the emission of the calibration signal and reception of the response signal by the transportation vehicle; and automatically calibrating the process of determining, whether the signal transmitter is situated within the predefined distance from the transportation vehicle based on the reference distance determined based on the signal time-of-flight, i.e. in the particular manner claimed is not taught or suggested in the prior art.

Claim 9 is allowed over prior art(s) of record because none of the prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in independent claim 9, comprising among other limitations: wherein the access system is configured to automatically carry out a method for calibrating a radio-based keyless access system of the transportation vehicle, wherein based on a field strength of the LF field measured by a signal transmitter separate from the transportation vehicle, a determination is made whether the signal transmitter is situated within a predefined distance from the transportation vehicle; wherein a reference distance between the signal transmitter and the transportation vehicle is determined automatically based on a signal time-of-flight between the emission of the calibration signal and reception of the response signal by the transportation vehicle, and wherein the process of determining whether the signal transmitter is situated within the predefined distance from the transportation vehicle is calibrated automatically based on the reference distance determined based on the signal time-of-flight, i.e. in the particular manner claimed is not taught or suggested in the prior art.

Claims 2-8 and 10-17, are allowed due to their direct/indirect dependency upon allowable independent claims 1 and 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are further to show the state of art.

WO Publication WO2016059451 A1 of ANG et al, disclose an evaluation unit for a passive entry system of a car, the evaluation unit comprising a connection port for receiving signals from an ultra- wideband transceiver and for transmitting signals to the ultra-wideband transceiver, a computation unit, the computation unit being operative to receive an encoded ultra-wideband signal from the connection port, to decode the encoded ultra-wideband signal, to derive a first signal strength value of a first low frequency signal from the encoded ultra- wideband signal and to derive a first key fob distance measure from the first signal strength value, the computation unit being operative to receive an ultra-wideband measurement signal from the connection port, to derive a time of arrival of the ultra-wideband measurement signal, and to derive a second key fob distance measure from the time of arrival, and the computation unit being operative to compare the first key fob distance measure with the second key fob distance measure and to determine a distance mismatch between the first key fob distance measure and the second key fob distance measure.

U.S. Patent No. 8,587,403 B2 to GHABRA et al, disclose a method of preventing relay attack of a passive entry system (PES) used within a vehicle to provide passive access to one or more vehicle systems, the method comprising: upon detecting a PES triggering event, transmitting a query message from one or more PES antennas included within the vehicle, each of the query messages including a continuous wave (CW) portion having an amplitude that decreases as the query message travels farther from the transmitting PES antenna; receiving a first response of a fob receiving one or more of the query messages, the response indicating the amplitude of each CW portion included within the one or more query messages being responded to by the fob; determining whether the fob is one of near field and far field from the vehicle based on the amplitude included in the response indicating a distance of the fob from the vehicle to correspond with one of the near field and the far field; transmitting a challenge query to the fob that is dependent on whether the fob is near field or far field, the challenge query providing a first test if the fob is near field and a second test if the fob is far field; and granting access to the one or more vehicle systems to be passively controlled according to the PES triggering event depending at least in part on a second response of the fob to the one of the first test and the second test provided by the challenge query.

U.S. Publication No. 2002/0160720 A1 of MERADI, disclose a method for calibrating a hands-free access system comprising an authentication and control unit mounted in a vehicle with at least one antenna that emits an electromagnetic field and an antenna controller, and a portable identification member capable of communicating from a distance with the authentication and control unit to be authenticated, which method consists in the following steps: A. sending to the authentication and control unit, from a measurement and control apparatus equipped with an antenna for receiving an electromagnetic field, connected to the authentication and control unit via wire link, a message to configure the authentication and control unit in a calibration mode, B. on receipt of the message, generating a signal and transmitting it from the authentication and control unit via said emitting and receiving antennas to said measurement and control apparatus, C. measuring electromagnetic and spectral characteristics of said signal received on the receiving antenna in the measurement and control apparatus, comparing them with reference values and sending calibration data to the authentication and control unit via the wire link if the measured characteristics do not correspond to the reference values, D. on receipt of the calibration data by the authentication and control unit, modifying the operating parameters of the antenna controller, in which, in step D, the operating parameters modified are a duty cycle and/or a peak intensity in the emitting antenna and/or emission frequency values.

U.S. Publication No. 2010/0321154 A1 of GHABRA et al, disclose a method of preventing relay attack of a passive entry system (PES) used within a vehicle to provide passive access to one or more vehicle systems, the method comprising: upon detecting a PES triggering event, transmitting a query message from one or more PES antennas included within the vehicle, each of the query messages including a continuous wave (CW) portion having an amplitude that decreases as the query message travels farther from the transmitting PES antenna; receiving a first response of a fob receiving one or more of the query messages, the response indicating the amplitude of each CW portion included within the one or more query messages being responded to by the fob; determining whether the fob is one of near field and far field from the vehicle based on the amplitude included in the response indicating a distance of the fob from the vehicle to correspond with one of the near field and the far field; transmitting a challenge query to the fob that is dependent on whether the fob is near field or far field, the challenge query providing a first test if the fob is near field and a second test if the fob is far field; and granting access to the one or more vehicle systems to be passively controlled according to the PES triggering event depending at least in part on a second response of the fob to the one of the first test and the second test provided by the challenge query.
U.S. Publication No. 2015/0235488 A1 of GPROEFKE et al, disclose a passive entry, passive start system comprising: a body control module having a BCM processor and a BCM data store coupled to the BCM processor, the BCM data store having a master secret key data field, a vehicle secret key data field, a fleet secret key data field, an approach wakeup pattern data field, a master wakeup pattern data field, a fleet wakeup pattern data field, a fleet enable data field and a fleet active RFA mode data field; a remote fob having a FOB processor and a FOB data store coupled to the FOB processor, the FOB data store having: a first data region including a master secret key data field, an identification number data field and approach wakeup pattern data field; a second data region including UID secret key data field and wakeup pattern data field; and a third data region including UID number data field, an encrypted VIN data field, and an encrypted User Data field; wherein the fleet secret key data field and the vehicle secret key field in the BCM data store are used to generate the UID secret key data field in the FOB data store; and wherein the fleet wakeup pattern date field and the master wakeup pattern data field in the BCM data store are used to generate the wakeup pattern data field stored in the fob data field such that the approach wakeup pattern data field stored in the BCM data field is written to the approach wakeup pattern data field in the FOB data store when the remote fob is authenticated with the body control module.




Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562. The examiner can normally be reached Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/SISAY YACOB/							July 16, 2022           Primary Examiner, Art Unit 2685